 REICHHOLD CHEMICALS, INC6193The Respondent above named has not now and has not been engaged inviolation of the National Labor Relations Act, as amended, as alleged in thecomplaint as amendedThe following proposed conclusions of law, submitted on behalf of the Respondent,are accepted by the Trial Exammer, and adopted as his own(2) That Respondent has not discriminated in regard to the hire, tenure orany term or condition of the employment of Irvin Joseph Meche, Alex Gurka,Robert Brown, LewisRoss,Charlie Gant, Robert Perry and Jewel Taylor, inviolation of Section 8 (a) (3) of the Act(3)That Respondent has not interfered with, restrained or coerced itsemployees in the exercise of rights, guaranteed to them by Section 7 of theAct, in violation of Section 8(a) (1) of the Act(Recommendations omitted from publication IReichhold Chemicals,IncandInternationalUnion of Operat-ing Engineers,Local 465, AFL-CIO and International Chemi-calWorkers Union, AFL-CIO and General Drivers, Ware-housemen& Helpers, Local 509, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioners.CasesNos 11-RC-1294,11-RC-1300, and II-EC-1301February 12, 1960DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held'beforeJamesR. Webster,hearing officerThe hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[MembersRodgers, Jenkins, andFanning]1, The Employer is engaged in commerce within the meaning ofthe Act2 The labor organizations involved claim to represent certain em-ployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9 (c) (1) and Section 2(6) and(7) of the ActThe Employer has no bargaining history at its Hampton, SouthCarolina,plant,involved hereinInternational Union of OperatingEngineers,Local 465,AFL-CIO,herein called Operating Engineers,seeks to represent a unit of all production and maintenance employeesof the Employer at its Hampton, South Carolina, plant,includingplant operators,helpers, and laborers,but excluding truckdrivers,office clericals,chemists,laboratory employees,guards, watchmen, and1 The captionedcases wereconsolidatedfor hearing by order of the Regional Directordated November 2, 1959126 NLRB No 76 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDall supervisors as defined in the Act.The International ChemicalWorkers Union, AFL-CIO, herein called the Chemical Workers, seeksto represent a unit similar to that sought by the Operating Engineers,except that it would include in the unit the Employer's truckdrivers.GeneralDrivers,Warehousemen & Helpers, Local 509, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, herein called the Teamsters, seeksto represent a unit of truckdrivers only at the Employer's Hampton,South Carolina, plant.The Employer at its Hampton, South Carolina, plant is engaged inthe manufacture and processing of formaldehyde; it employs approxi-mately 18 employees, excluding office clericals and supervisors.Thetruckdrivers are classified on its payroll as truckdrivers and whenthey drive trucks, which takes almost all of their time, they are paidon a mileage basis.All other employees involved are paid on anhourly basis.On occasions, infrequently, the truckdrivers, in orderto avoid a brief layoff, accept other work in the plant that is usuallyperformed by the production and maintenance employees and on suchoccasions they are paid on an hourly basis.Truckdrivers are notobliged to accept any other type of work. They have the choice ofgoing home and returning when there is driving to be done. It isclear from the record that the greater portion of their working timeis taken up with actually driving trucks. In so doing they are per-forming a function which is materially different from that performedby the other employees. In such circumstances we find that the truck-drivers constitute a functionally distinct group such as the Board hastraditionally accorded the right of self-determination.2Accordingly,we find that the Employer's truckdrivers may, if they so desire, con-stitute a separate appropriate group.Accordingly, we shall direct elections in the two following groupsof employees at the Employer's Hampton, South Carolina, plant,excluding from each group office clericals, chemists, laboratory em-ployees, guards, watchmen, and all supervisors as defined in the Act.Group 1. All production and maintenance employees includingplant operators, helpers, and laborers.Group 2. All truckdrivers.We shall place the names of the Operating Engineers and the Chem-icalWorkers on the ballot in the election among the employees invoting group 1, and the Operating Engineers, Chemical Workers,and Teamsters on the ballot in the election among the employees ingroup 2.3Intcrchemical Corporation,116 NLRB 1443See alsoTropicana Products,Inc.,122NLRB 121.8If the Operating Engineers does not wish to appear on the ballot in voting group 2,we shall permit it to withdraw from the election in that group upon written notice to theRegional Director within 10 days from this Decision and Direction of Elections WILMINGTON BUILDING & CONSTRUCTION TRADES, ETC.6215.If a majority of the employees voting in group 2 select the Team-sters, they will be taken to have indicated their desire to constitute aseparate unit, and the Regional Director conducting the elections di-rected herein is hereby instructed to issue a certification of representa-tives to the Teamsters for such unit, which the Board, in such circum-stances, finds appropriate for purposes of collective bargaining.If, however, a majority in voting group 2 does not vote for theTeamsters, such a group will appropriately be included with the em-ployees in voting group 1 and their votes will be pooled with thosein voting group 1.4 The aforesaid Regional Director is instructed toissue a certification of representatives to the labor organization se-lected by the majority of the employees in the pooled group, whichunit the Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining.[Text of Direction of Elections omitted from publication.]" If the votes are pooled, they are to be tallied in the following manner : The votes forthe labor organization seeking a separate unit in group 2 shall be counted as valid votesbut neither for nor against the labor oigamzations seeking to represent the production andmaintenance unitAll other votes are to be accorded their face value, whether forrepresentation by the unions seeking the more comprehensive group or for no union.Wilmington Building and Construction Trades Council, AFL-CIOandJames H. Wood.Case No. 5-CC-114.February 15,1960DECISION AND ORDEROn November 19, 1959, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report, together with a sup-porting brief; the Respondent filed a brief in support of the Inter-mediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the General Counsel's exceptions.Accord-ingly, the Board adopts the findings of the Trial Examiner, but nothis conclusions and recommendations.In 1959, Charging Party Wood, a general contractor, was engagedin three construction projects in the vicinity of Dover, Delaware.126 NLRB No. 79.